Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 8/30/2021.

As filed, claims 1, 3, 7, 11, and 22-37 are pending, wherein claims 27-37 are new; and claims 2, 4-6, 8-10, and 12-21 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/30/2021, with respect to claims 1-11 and 22-26, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 1-5 and 8-10 by McDougle is withdrawn
The § 103(a) rejection of claims 11 and 22-26 by McDougle is maintained because the dependency of claims 11 and 22-26 has changed from claim 1 to claim 30, and the Examiner still finds that the compounds of McDougle are prima facie obvious over the instant compounds in the newly added claims 27-34 for the following reason:
The below paragraphs of McDougle and its supporting information (see IDS filed 8/30/2021) stated that the EEQ-EA regioisomers, which include 17,18-, 14,15-, 11,12-, 8,9-, and 5,6-EEQ-EA, have a role in inflammation as demonstrated by LPS-stimulated microglial cells.  Specifically, McDougle stated the abovementioned compounds are anti-inflammatory and vasoactive lipid mediators that are present endogenously and are produced from direct epoxygenation by CYP epoxygenase.


    PNG
    media_image1.png
    140
    578
    media_image1.png
    Greyscale

(McDougle, pg. E6040, left column last paragraph)

    PNG
    media_image2.png
    302
    573
    media_image2.png
    Greyscale

(McDougle, pg. E6035, right column, first paragraph)

    PNG
    media_image3.png
    184
    582
    media_image3.png
    Greyscale

(McDougle, pg. E6035, left column, last paragraph)

    PNG
    media_image4.png
    329
    646
    media_image4.png
    Greyscale

(supporting information, Table ST2, Total EEQ-EA)

The claim objection of claims 6 and 7 is withdrawn per amendments and cancellation of claim 6. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 22-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 27, the claim recites the following phrase, 

For instant variable
    PNG
    media_image5.png
    59
    70
    media_image5.png
    Greyscale
: “3- to 6-membered ring containing at least one heteroatom selected from the group consisting of oxygen, nitrogen, and sulfur”.

According to MPEP 2111.03(I), the term, “containing”, is synonymous with “comprising”, which is open-ended and thus, does not exclude additional, unrecited elements.  However, the phrase, “selected from the group consisting of” excludes any element, step, or ingredient not specified in the claims.  Subsequently, it is unclear to the Examiner whether the abovementioned 3- to 6-membered ring having heteroatom(s) outside of the abovementioned recited heteroatoms (e.g. oxygen, nitrogen, and sulfur), such as phosphorus, would read on the abovementioned limitation.  Accordingly, the metes and bounds of this claim are unclear, which rendered this claim indefinite.

b)	Regarding claims 11, 22-26 and 28-37, these claims are directly or indirectly dependent of claim 27, and they failed to correct the indefiniteness issue of claim 27, which rendered these claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 22-34, and 37 are rejected under 35 U.S.C. 103 as being obvious over “Anti-inflammatory ω-3 endocannabinoid epoxides”, hereinafter McDougle.  See IDS filed 7/7/2020.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior 


Regarding claims 11, 22-34, and 37:
Determining the scope and contents of the prior art:   
	McDougle, for instance, teaches that the following compounds or pharmaceutical composition thereof can exert anti-inflammatory and antiangiogenic effect, modulate platelet aggregation, and possess vasodilatory property (see abstract).  In addition, these compounds can be used to treat cancer.


    PNG
    media_image6.png
    202
    380
    media_image6.png
    Greyscale
(pg. E 6034, right column)

    PNG
    media_image7.png
    621
    821
    media_image7.png
    Greyscale

(pg. E6035, Fig. 1)

    PNG
    media_image8.png
    76
    795
    media_image8.png
    Greyscale

(pg. E6035, right column, first paragraph, compound 5,6-EEQ-EA, 8,9-EEQ-EA, 11,12-EEQ-EA)

    PNG
    media_image9.png
    103
    643
    media_image9.png
    Greyscale

(structure of compound 5,6-EEQ-EA) 


    PNG
    media_image10.png
    196
    420
    media_image10.png
    Greyscale

(structure of compound 8,9-EEQ-EA) 


    PNG
    media_image11.png
    187
    540
    media_image11.png
    Greyscale

(structure of 11,12-EEQ-EA)

    PNG
    media_image12.png
    252
    372
    media_image12.png
    Greyscale
(pg. E-6042, 2nd paragraph)

    PNG
    media_image13.png
    380
    370
    media_image13.png
    Greyscale

(pg. E6039, right column, 2nd paragraph)
	
	The abovementioned pharmaceutical composition of the abovementioned compounds would inherently be made with a pharmaceutically acceptable carrier when they were tested for anti-inflammatory and antiangiogenic effect, etc.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, McDougle, for instance, does not explicitly teaches an n-propylene hydroxyl group in place of the ethylene hydroxyl group, as shown by box below.


    PNG
    media_image14.png
    103
    643
    media_image14.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compounds, as taught by McDougle, teaches ethylene hydroxyl group for instant variable R2, the difference to the instant compound is only by a methylene group (i.e. ethylene vs. n-propylene) for instant variable R2.  Such structural similarity makes the instant compound a homologue of the compounds as taught by McDougle.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as anti-inflammatory agent, etc.). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by McDougle by selecting the particular homologous substitution with a reasonable expectation of success.
homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Allowable Subject Matter
Claims 1, 3, and 7 are allowed.

Conclusion
Claims 11 and 22-37 are rejected.
Claims 1, 3, and 7 are allowed.
Claims 2, 4-6, 8-10, and 12-21 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626